DETAILED ACTION
This office action is responsive to communication filed on January 5, 2021.  Claims 1-10 are pending in the application and have been examined by the Examiner.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 5, 2021 has been entered.
Response to Arguments
Applicant’s arguments with respect to claims 1-10 have been considered but are moot in view of the new grounds of rejection.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over Aimi et al. (US 2015/0085163) in view of Raynor (US 2019/0251403).

	Consider claim 1, Aimi et al. teaches:
	A method for calculating position coordinates (see figure 22), comprising:
	obtaining an image of a target by a camera module (104, 105, 106, paragraph 0056, step 2201 of figure 22, paragraph 0176), wherein the camera module includes a lens (“imaging optical system 104 includes, for example, an objective lens, focus lens, and stop”, paragraph 0056), the image includes image information (See the distance information map of figure 23B, paragraphs 0178, 0179, 0182 and 0183.) and a plurality of selectable image points (i.e. points corresponding to each subject, paragraph 0182), 
	obtaining at least set of angle data of the camera module (see paragraphs 0173 and 0183, “angle” in figure 24B); 
	obtaining first position data of the camera module (i.e. latitude and longitude data of the image sensing apparatus in figure 24C, paragraph 0183); 
	obtaining the depth information of an image point in the image directly from the image information (Distance information (i.e. depth information) is obtained in step 2206 of figure 22, paragraph 0182, “distance” in figure 24B.); and 
	calculating second position data of the image point according to the depth information, the first position data and the at least one set of angle data (The latitude and longitude of each image point is calculated in step 2207 of figure 22, paragraph 0183, figure 24D.); 
	wherein the camera module is a 3D camera (“As an image signal output from an image sensing unit 106 of a digital camera 100 according to the embodiment, LF data is light field information describing a three-dimensional subject field.” Paragraph 0048); and 
	wherein said image point is selected from any one of the plurality of selectable image points of the image (e.g. from points i, ii, iii, iv or v, figures 24A and 24D, paragraphs 0180-0183).
	However, Aimi et al. does not explicitly teach that the camera module includes an infrared transceiver provided at the lens, the infrared transceiver is configured to emit 
	Raynor similarly teaches a camera module (see figure 2) comprising a lens (optics, 36, paragraph 0149) and an image sensor (array, 34, paragraph 0147), and of obtaining an image (see step 300 of figure 5, paragraph 0195) and a depth map (see step 302 of figure 5, paragraph 0196).
	However, Raynor additionally teaches that the camera module (see figure 2) includes an infrared transceiver (depth map camera, 12, paragraphs 0142 and 0143) provided at the lens (36, see figure 2, paragraph 0142), the infrared transceiver is configured to emit infrared light toward the target (i.e. with an infrared emitter, 58, paragraph 0173) and receive reflected information (i.e. with an array of time-of-flight pixels, 52, paragraphs 0167, 0169 and 0174), wherein the depth information of each of the plurality of selectable image points is calculated according to the reflected information received by the infrared transceiver (12) and integrated into the image information when the image is obtained by the camera module (Depth values (Z) are calculated as detailed in paragraph 0174.  Depth values (Z) are integrated into the image information when the image is obtained by the camera module in steps 506 and 508 of figure 5, paragraphs 0211-0213.).
	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the depth information taught by Aimi et al. be obtained with an infrared transceiver and integrated into the 

	Consider claim 4, and as applied to claim 1 above, Aimi et al. further teaches that the image comprises a plurality of pixels (“pixels”, paragraph 0048), each of the selectable image points comprises at least one of the plurality of pixels (See paragraphs 0176-0178, 0180 and 0182, figures 23A, 23B and 24A.), and the step of obtaining the depth information of the image point comprises: obtaining the depth information of at least one of the pixels comprised in the image from the image information (See the distance information map of figure 23B, paragraphs 0178, 0179, 0182 and 0183.).

	Consider claim 5, and as applied to claim 4 above, Aimi et al. further teaches adding the second position data to the image information (see figure 24D, paragraph 0183).

	Consider claim 6, and as applied to claim 1 above, Aimi et al. further teaches that the step of obtaining the position data of the camera module comprises: generating the first position data by performing a positioning procedure by using a wireless module 

	Consider claim 7, and as applied to claim 6 above, Aimi et al. further teaches that the wireless module is a Global Positioning System (GPS) module (GPS, 118, paragraph 0173).

	Consider claim 8, Aimi et al. teaches:
	An electronic device (figure 1), comprising: 
	a camera module (104, 105, 106, paragraph 0056), shooting a target to generate an image (step 2201 of figure 22, paragraph 0176), wherein the camera module includes a lens (“imaging optical system 104 includes, for example, an objective lens, focus lens, and stop”, paragraph 0056), the image includes image information (See the distance information map of figure 23B, paragraphs 0178, 0179, 0182 and 0183.) and a plurality of selectable image points (i.e. points corresponding to each subject, paragraph 0182), the image information comprises depth information of each of the plurality of selectable image points (See the distance information map of figure 23B, paragraphs 0178, 0179, 0182 and 0183.); 
	a wireless module (GPS, 118, paragraph 0173); 
	at least one angle detecting unit (electronic compass, 119, paragraph 0173), each generating at least one set of angle data (see paragraphs 0173 and 0183, “angle” in figure 24B); and 
	a processing unit (control unit, 101, paragraph 0053), obtaining the depth information of an image point in the image directly from the image information (Distance information (i.e. depth information) is obtained in step 2206 of figure 22, paragraph 
	wherein the camera module is a 3D camera (“As an image signal output from an image sensing unit 106 of a digital camera 100 according to the embodiment, LF data is light field information describing a three-dimensional subject field.” Paragraph 0048); and 
	wherein said image point is selected from any one of the plurality of selectable image points of the image (e.g. from points i, ii, iii, iv or v, figures 24A and 24D, paragraphs 0180-0183).
	However, Aimi et al. does not explicitly teach that the camera module includes an infrared transceiver provided at the lens, the infrared transceiver is configured to emit infrared light toward the target and receive reflected information, wherein the depth information of each of the plurality of selectable image points is calculated according to the reflected information received by the infrared transceiver and integrated into the image information when the image is obtained by the camera module.
	Raynor similarly teaches a camera module (see figure 2) comprising a lens (optics, 36, paragraph 0149) and an image sensor (array, 34, paragraph 0147), and of obtaining an image (see step 300 of figure 5, paragraph 0195) and a depth map (see step 302 of figure 5, paragraph 0196).

	Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have the depth information taught by Aimi et al. be obtained with an infrared transceiver and integrated into the image information when the image is obtained by the camera module as taught by Raynor for the benefit of increasing efficiency of object recognition (see paragraph 0013 of Raynor) and making processing of the image to be less likely to be spoofed (Raynor, paragraph 0051).  Additionally, this only involves a simple substitution of one known element (i.e. the infrared transceiver distance measurement of Raynor) for another (i.e. the phase difference distance measurement of Aimi et al.) to obtain predictable results such as determining the depth information associated with an image. 

.

Claims 2, 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Aimi et al. and Raynor, as applied to claims 1 and 8 above, and further in view of Otani et al. (US 8,319,952).

	Consider claims 2 and 10, and as applied to claims 1 and 8 above, Aimi et al. teaches that the at least one set of angle data comprises an azimuth angle of the camera module (“azimuth”, paragraph 0183, figure 24B, paragraph 0182).
	However, the combination of Aimi et al. and Raynor does not explicitly teach that the at least one set of angle data comprises a plumb line angle of the camera module.
	Otani et al. similarly teaches an electronic device (geographic data collecting system, 1, figure 1), comprising: a camera module (image pickup unit 3, column 4, lines 38-47), shooting a target (23, figures 2 and 3) to generate an image (column 6, line 63 through column 7, line 3); a wireless module (GPS unit, 4, column 4, line 34, column 7, lines 9-14); at least one angle detecting unit (tilt sensor, 11, azimuth sensor, 12), each generating at least one set of angle data (column 5, lines 54-65); and a processing unit (control arithmetic unit, 8, column 5, lines 24-38), obtaining depth information of an image point in the image (i.e. via a distance measuring unit, 5, column 4, lines 50-54, column 6, line 63 through column 7, line 2), performing a positioning procedure to obtain first position data (i.e. to obtain position coordinates via the GPS unit (4), column 7, lines 9-11), and calculating second position data of the image point according to the depth information, the first position data and the at least one set of angle data (“coordinates of the measuring point are determined according to the measured distance, the position coordinates, and the azimuth measured by the azimuth sensor 12”, column 7, lines 9-14).
	However, Otani et al. additionally teaches that the at least one set of angle data comprises a plumb line angle (i.e. tilt angle) and an azimuth angle of the camera module (column 5, lines 54-65).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to have the at least one set of angle data taught by the combination of Aimi et al. and Raynor include plumb line angle data obtained from a tilt sensor as taught by Otani et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the horizontal distance to an object to be determined (column 7, lines 6-8).

	Consider claim 3, and as applied to claim 2 above, Aimi et al. further teaches that the first position data of the camera module comprises a first X-coordinate and a first Y- coordinate (i.e. longitude and latitude coordinates, figure 24C), and the step of calculating the second position data of the image point according to the depth information, the position data and the at least one set of angle data comprises:  
	calculating a second X-coordinate according to the first X-coordinate, the horizontal distance and the azimuth angle; and calculating a second Y-coordinate according to the first Y-coordinate, the horizontal distance and the azimuth angle (See figure 24C, paragraph 0183).
	However, the combination of Aimi et al. and Raynor does not explicitly teach calculating a horizontal distance according to the depth information and the plumb line angle;
	Otani et al. further teaches that the first position data of the camera module comprises a first X-coordinate and a first Y-coordinate (The first position data comprises GPS coordinates, column 7, lines 9-14, column 8, lines 36-38.), and the step of calculating the second position data of the image point according to the depth information, the position data and the at least one set of angle data comprises: calculating a horizontal distance according to the depth information and the plumb line angle (“the measured distance is converted to horizontal distance based on the tilting measured by the tilt sensor”, column 7, lines 6-8); calculating a second X-coordinate according to the first X-coordinate, the horizontal distance and the azimuth angle; and calculating a second Y-coordinate according to the first Y-coordinate, the horizontal distance and the azimuth angle (“coordinates of the measuring point are determined according to the measured distance, the position coordinates, and the azimuth measured by the azimuth sensor 12”, column 7, lines 6-14).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to calculate the horizontal distance taught by the combination of Aimi et al. and Raynor according to the depth information and the plumb line angle as taught by Otani et al. as this only involves combining prior art elements according to known methods to yield predictable results such as enabling the coordinates of an object to be determined (column 7, lines 6-8).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460.  The examiner can normally be reached on approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALBERT H CUTLER/Primary Examiner, Art Unit 2696